Citation Nr: 1234031	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed secondary to service-connected generalized anxiety disorder.

2.  Entitlement to an increased rating for generalized anxiety disorder, currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	J. Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1959 to January 1961.

This matter arises to the Board of Veterans' Appeals (hereinafter: the Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that determined that no new and material evidence had been received and declined to reopen the service connection claim.  In November 2006, the Board found new and material evidence, reopened the claim, and remanded it for development.  

This appeal also arises from an August 2008 RO rating decision that denied an increased rating for generalized anxiety disorder.  

In July 2010, the RO denied 10 new service connection claims.  Although a statement of the case was issued, it cannot be ascertained whether the Veteran has perfected an appeal of that decision until the translation of all documents is completed.  

The appeal is REMANDED to the RO for translation of various documents in the claims files.  VA will notify the Veteran if further action is required.


REMAND

The Board requires that all documents in the claims files not written in English be translated at the RO prior to Board adjudication.  Volumes 1 and 3 of the claims files contain documents written in Spanish that have not yet been translated into English.  These documents are set forth with pink tabs on the right-hand side of the page or pages to be translated.  While many of the documents that require translation are single-page documents, some are multi-page.  The Board cannot ascertain the relevance of any Spanish-written document until it has been translated.  



Accordingly, the case is REMANDED for the following action:

Volumes 1 and 3 of the claims files contain documents tabbed with pink tabs.  Some of these tabbed documents are written entirely in Spanish, some are partially written in Spanish, and some tabbed documents are in English, but contain annotations in Spanish.  These documents must be translated so that any Spanish is presented in English.  The claims files should be returned to the Board following all required translation.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


